THE CHIEF JUSTICE said:
"If the applicants will stand, the clerk will administer the oath, but before he does so, I would like you to know that you are being admitted on a very special anniversary. Fifty years ago today, where you are standing, Justice GINSBURG took the oath of office, the same one you are about to take, along with her husband Martin Ginsburg. So on this special anniversary, I would like to extend each of you a warm welcome as a member of the bar of this Court, and an officer of the Court."